DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest:  sending, by one or more processors, a validation token to a cloud-based system, wherein sending the validation token includes transmitting an instruction to the cloud-based system to update a record associated with the user based on the validation token, the validation token based on the updated and verified identification information of the user in the specified time interval; registering, by one or more processors, the first device associated with the user with the cloud-based system for [[a]]the record associated with the user to access a secure area secured by a second device, the record including the historical usage pattern and identification information of the user, the historical usage pattern including a typing rhythm, a typing pressure, and a keyboard dynamic of the user, the biometric information including a signature dynamic of the user; updating, by one or more processors, the record associated with the user in the cloud- based system, wherein the record includes the historical usage pattern of how the user uses the first device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM A CORUM JR/Examiner, Art Unit 2433          

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433